Citation Nr: 0708628	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for generalized anxiety disorder with 
psychophysiological cephalgia features.  

2.  Entitlement to a disability rating in excess of 10 
percent prior to July 20, 2006, for neuropathy of the left 
leg.  

3.  Entitlement to a disability rating in excess of 40 
percent for neuropathy of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for his 
generalized anxiety disorder and neuropathy of the left leg.  
The veteran subsequently initiated and perfected appeals of 
these determinations.   In May 2005, he testified before the 
undersigned Veterans Law Judge, seated at the RO.  

This appeal was originally presented to the Board in August 
2005, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

In the course of this appeal, the veteran has been awarded a 
40 percent disability rating, effective from July 20, 2006, 
for his neuropathy of the left leg.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter 
remains in appellate status.  Additionally, since this 
increased rating was only made effective from July 20, 2006, 
and his initial claim was received in May 2002, the issues on 
appeal have been recharacterized as noted on the first page.  




FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder with 
psychophysiological cephalgia features is characterized by 
headaches on approximately a daily basis, occasionally 
prostrating in severity.  

2.  Prior to July 20, 2006, the veteran's neuropathy of the 
left leg was characterized by painful cystic growths which 
compressed the left peroneal nerve and resulted in moderate 
impairment.  

3.  Beginning July 20, 2006, the veteran's neuropathy of the 
left leg is characterized by severe sensory pain of the left 
leg, but without incomplete paralysis or marked muscular 
atrophy.  


CONCLUSIONS OF LAW

1.  An increased disability rating of 50 percent and no 
higher is warranted for the veteran's generalized anxiety 
disorder, with psychophysiological cephalgia features.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.124a, 4.126, 4.130, Diagnostic Codes 8100, 9400 
(2006).  

2.  The criteria for a 20 percent disability rating prior to 
July 20, 2006, for the veteran's neuropathy of the left leg 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4124a, Diagnostic Code 8520 
(2006).  

3.  The criteria for a disability rating in excess of 40 
percent subsequent to July 20, 2006, for the veteran's 
neuropathy of the left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4124a, Diagnostic Code 8520 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in October 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The October 2002 letter, 
as well as subsequent documents, informed the claimant that 
additional information or evidence was needed to support the 
claims and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA 
examinations, most recently in July 2006.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.  

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities at 
issue since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The July 2006 VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Finally, within the November 2006 supplemental statement of 
the case, the veteran was advised of the appropriate 
disability ratings and/or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No 
additional unfulfilled duties to inform or assist the veteran 
remain to be accomplished.  

I. Increased rating - Generalized anxiety disorder

The veteran seeks a disability rating in excess of 30 percent 
for his generalized anxiety disorder.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

The veteran's generalized anxiety disorder, with 
psychophysiological cephalgia features, is currently rated as 
30 percent disabling under Diagnostic Code 9400, for 
generalized anxiety disorder.  This disability is rated under 
the general criteria for psychiatric disabilities, which 
provides the following:  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.

However, the Board also notes the veteran's psychiatric 
disability was originally granted as anxiety reaction with 
headaches and is now characterized as generalized anxiety 
disorder with psychophysiological cephalgia features.  When a 
single psychiatric disability results in both a physical 
condition and a mental disorder, VA will consider both 
aspects and utilize the diagnostic code for the dominant 
(more disabling) aspect.  38 C.F.R. § 4.126(d) (2006).  

Headaches are generally rated under Diagnostic Code 8100, for 
migraines.  Under that Code, 30 percent evaluation is 
appropriate for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 50 percent evaluation is warranted 
for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  50 percent represents the maximum 
schedular rating for a service-connected disability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).  

Upon receipt of the veteran's claim, a June 2002 VA 
psychiatric examination was afforded the veteran.  He stated 
he began to develop severe headaches during military service, 
and this has been a recurrent problem since that time.  He 
stated his headaches can be quite severe, and require him to 
close his office door and lose hours of work.  Prior to 
service, he went to college and earned his degree in 
accounting.  After military service, he had a successful 
career in the accounting field, and was currently treasurer 
for an international consulting company currently in 
bankruptcy.  He was also married with two children, and his 
marriage was characterized as successful.  On objective 
evaluation, the veteran was appropriately groomed and 
dressed, with full orientation.  His demeanor was 
cooperative, articulate, and extremely intelligent.  No 
delusions or hallucinations were noted.  However, when 
discussing the death of his mother when he was 10 years old, 
the veteran cried and expressed significant sadness and 
grief.  He also reported a recurrent nightmare related to the 
death of his mother.  The final impression was of generalized 
anxiety disorder, with headaches, and post-traumatic stress 
disorder resulting from his mother's death.  A 
contemporaneous August 2002 neurological examination noted 
his headaches were intermittent, with photophobia, nausea, or 
vomiting "very rarely".  He took aspirin for his headaches, 
which was helpful.  

At his May 2005 personal hearing, the veteran stated his 
headaches were both a chronic and frequent problem, and could 
occur on up to a daily basis.  He indicated he lost time at 
work secondary to his headaches, but not enough to put his 
job into jeopardy.  He was currently unemployed, as his prior 
employer had gone bankrupt.  The veteran did not indicate his 
unemployment was secondary to his service-connected 
disabilities.  

The veteran was next afforded VA examination in July 2006.  
He stated he lived with his wife of many years and his adult 
daughter.  He continued to be unemployed.  He described 
himself as "impatient, tense, worried, and irritable."  He 
had a compulsion about being precise and accurate in his 
work, which occasionally resulted in overwork and conflict 
with others.  Since he became unemployed, the veteran tended 
to isolate socially, with little contact with others outside 
his family.  He also reported poor sleep, both in falling and 
staying asleep.  His concentration was characterized as poor, 
resulting in some cognitive impairment.  He also had 
heightened arousal and anxiety.  However, he was able to 
perform the tasks of daily living.  He denied alcohol or drug 
abuse.  Generalized anxiety disorder was confirmed, and a 
Global Assessment of Functioning (GAF) score of 60 was 
assigned.  The Global Assessment of Functioning is a scale 
reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (4th Ed.).  The veteran was considered 
competent to manage his personal finances.  Regarding his 
headaches, on a concurrent neurological examination, the 
veteran stated they occur approximately daily.  They are 
sometimes severe enough to require him to lie down in a quiet 
room with the lights out.  Duration is from 10 minutes to 
several hours.  He used aspirin, with limited pain relief.  

After considering the totality of the record, the Board finds 
a 50 percent rating is warranted for the veteran's 
generalized anxiety disorder, with psychophysiological 
cephalgia features.  As noted above, where the disability in 
question manifests aspects of both physical and mental 
impairment, the more disabling aspect will be considered in 
evaluating the veteran.  According to the VA examination 
reports, the veteran's headaches occur on a near-daily basis, 
and are frequently of sufficient severity to require him to 
lie down in a quiet room.  Medication has afforded him only 
limited relief.  Overall, and in light of 38 C.F.R. §§ 4.3 
and 4.7, a 50 percent rating for the veteran's generalized 
anxiety disorder with psychophysiological cephalgia features 
is warranted.  The Board notes this award represents the 
maximum schedular rating for migraine headaches under 
Diagnostic Code 8100.  

Nevertheless, a disability rating in excess of 50 percent may 
be awarded under the general criteria for psychiatric 
disabilities, as noted above.  However, such an award is not 
warranted in the present case.  The veteran has not reported 
suicidal and homicidal thoughts or plans, and he also has no 
legal difficulties related to his generalized anxiety 
disorder.  He has denied any obsessive rituals which 
interfere with routine activities, and his speech has not 
been intermittently illogical, obscure, or irrelevant at any 
time of record; according to the June 2002 and July 006 VA 
examination reports, the veteran is able to converse in an 
intelligent and coherent manner during those examinations.  
He has also not reported near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; while he does have some bouts 
of depression, according to his hearing testimony, he remains 
able to manage his own household and perform general tasks of 
daily living.  He has also not reported impaired impulse 
control (such as unprovoked irritability with periods of 
violence), and he has no history of drug or alcohol abuse.  
He has also not required regular treatment for generalized 
anxiety disorder since service.  He has been alert and fully 
oriented at all times of record, with no spatial 
disorientation.  His personal appearance and hygiene have 
also been good.  All examiners of record have found him to be 
competent to manage his own personal finances and household.  
While he has denied significant social interaction, he 
continues to live with his wife of many years and grown 
daughter, and has some, albeit infrequent, social interaction 
with others.  Finally, he has been assigned GAF scores of 60, 
indicative of only moderate impairment.  Overall, the 
preponderance of the evidence is against a 70 percent rating 
for the veteran's generalized anxiety disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's psychiatric disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran worked for many years prior to his 
company closing.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the evidence of record supports a 50 percent 
rating and no higher for the veteran's generalized anxiety 
disorder, with psychophysiological cephalgia features.  As a 
preponderance of the evidence is against the award of a 
disability rating in excess of 50 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Increased rating - Neuropathy of the left leg

The veteran seeks an increased rating for his neuropathy of 
the left leg.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

The veteran's left leg neuropathy is rated as 10 percent 
disabling prior to July 20, 2006, and 40 percent thereafter, 
under Diagnostic Code 8520, for paralysis of the sciatic 
nerve.  Under this provision, mild incomplete paralysis 
warrants a 10 percent disability evaluation; moderate 
incomplete paralysis warrants a 20 percent disability 
evaluation; moderately severe incomplete paralysis warrants a 
40 percent disability evaluation; and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability evaluation.  An 80 percent disability rating is 
warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.121a, Diagnostic Code 8520 
(2006).  

a. Prior to July 20, 2006

Upon receipt of his claim, the veteran was afforded an August 
2002 VA neurological examination.  He reported a history of 
chronic leg pain since service, resulting from small lumps in 
his left lower extremity.  Surgical removal of neurofibromas 
of the left lower extremity was accomplished in 1978, but he 
continued to experience pain and sensitivity of the left leg.  
On examination of his left lower extremity, he had normal 
motor strength and reflexes in both lower extremities.  
However, hyperesthesia was present to light touch and mild 
pinprick.  The veteran's feet were warm to touch, and his 
peripheral pulses were within normal limits.  His gait was 
steady.  Phlebitis with paresthesia of the left leg, of 
unknown etiology, was diagnosed.  

The veteran has also received private medical treatment for 
his left lower extremity neuropathy during the pendency of 
this appeal.  In 2003 he was seen by F.S., M.D., a private 
neurologist who performed an EMG study that same year.  The 
EMG revealed an anterior tibial cystic mass which compressed 
the left peroneal nerve, decreasing neural response along the 
left leg.  The veteran also had three other, smaller, masses 
in his left leg, but they did not interfere with his sensory 
function of the extremity.  All four masses were described by 
Dr. S. as "extremely painful."  A 2003 MRI study confirmed 
the veteran's largest cystic mass was likely a ganglion cyst.  
The veteran's private medical treatment records reflect his 
reports of chronic pain of the left lower extremity.  

After considering the preponderance of the record, the Board 
finds a 20 percent disability rating, for moderate 
impairment, is warranted.  The medical evidence of record 
indicates the veteran has four cystic growths of the left 
lower extremity, the largest of which compresses the left 
peroneal nerve, resulting in a slowed neural response.  
Additionally, all four masses result in severe and constant 
pain, according to the veteran.  In light of 38 C.F.R. §§ 4.3 
and 4.7, a 20 percent rating under Diagnostic Code 8520 for 
moderate impairment due to neuropathy of the left leg is 
warranted prior to July 20, 2006.  

However, the preponderance of the evidence is against a 
rating in excess of 20 percent prior to July 20, 2006, for 
this disability.  Both private and VA records indicate the 
veteran does not have either motor or reflex deficiencies due 
to this disability, and at all times of record he has had a 
normal gait, without the need of assistance devices to aid 
mobility.  His primary symptom has been chronic pain of the 
leg.  He has been able to perform all tasks of daily living, 
and his neuropathy did not impair his employability, as he 
worked for many years until his employer went bankrupt.  

Overall, the evidence of record supports a disability rating 
of 20 percent and no higher prior to July 20, 2006, for the 
veteran's neuropathy of the left lower extremity.  As a 
preponderance of the evidence is against the award of an 
increased rating in excess of 20 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

b. July 20, 2006 and subsequent

The veteran has been awarded a 40 percent rating beginning 
July 20, 2006, for his neuropathy of the left leg.  

Another VA neurological examination was afforded the veteran 
in July 2006.  He stated he continued to experience severe 
shooting pain along his left lower extremity.  Occasionally 
his pain caused his knee to buckle, and he felt nauseous.  
His pain also increased with use of the left leg, such that 
he would have to stop walking and rest.  On physical 
examination the veteran had normal reflexes and motor 
strength in the left leg, but reported severe pain even to 
light touch.  He was also hypersensitive to cold along his 
left lower extremity.  His gait was within normal limits.  A 
recent EMG study was reviewed, and the examiner noted lower 
left peroneal and partial deep branch compression secondary 
to an anterior tibial mass.  Neuropathy of the left lower 
extremity was confirmed.  

Under Diagnostic Code 8520, a higher rating of 60 percent 
requires severe incomplete paralysis with marked muscular 
atrophy; however, no such symptomatology has been 
demonstrated in the present case.  The veteran has no 
deficiency in the reflexes or motor strength of his left leg; 
his primary symptomatology appears to be severe pain.  His 
gait is normal, and he does not require any devices to aid 
ambulation.  Overall, the preponderance of the evidence is 
against a disability rating in excess of 40 percent for the 
veteran's neuropathy of the left leg.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's neuropathy of the left leg has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran was employed for many years 
until his company went bankrupt.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 40 percent after July 20, 
2006, for the veteran's neuropathy of the left leg.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating of 50 percent and no 
higher for the veteran's generalized anxiety disorder with 
psychophysiological cephalgia features is granted, subject to 
the law and regulations governing the award and payment of 
monetary benefits.  

Entitlement to a disability rating of 20 percent and no 
higher prior to July 20, 2006, for the veteran's neuropathy 
of the left leg is granted, subject to the law and 
regulations governing the award and payment of monetary 
benefits.  

Entitlement to a disability rating in excess of 40 percent 
subsequent to July 20, 2006, for the veteran's neuropathy of 
the left leg is denied.  




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


